Title: Deposition in Sam & Esther, persons of colour v. Henry Umberger, 2 May 1825, 2 May 1825
From: Jefferson, Thomas
To: 

The deposition of Thomas Jefferson taken at his House in the County of Albemarle this second day of May in the year One thousand eight hundred and Twenty five, to be read as evidence in a suit depending in the Supreme Court of law holden for the County of Wythe wherein Esther & Sam who sue in forma pauperis are Plts and Henry Umbarger is Deft agreeable to Notice herewith annexed—The said Thomas Jefferson being first duly sworn deposeth and sayeth, That during the life time of Thomas Walker he was acquainted with the said Walkers hand write, and the bill of sale marked A given by the said Walter &C to Patrick Campbell bearing date the 13th day of December 1771, be believes  the signature of the said Walker to the said bill of sale, to be in the hand write of the said Walker Question by Jacob King do you think from your knowledge of Thomas Walker and his general Character that he woud be concerned in giving a bill of sale to any one for a Negro that was not actually a SlaveAnswer I do not think that Thomas Walker would knowingly give a bill of sale for a Negro that was not a slave, but John Hawkins and the said Walker were Jointly concerned in buying and selling Negroes, & I do supposed that the said Walker woud execute a bill of sale when required to do so by the said Hawkins, and father this deponant sayeth not
                        Th: Jefferson
                    Albemarle County to WitThe above deposition of Thomas Jefferson was this day taken before us at the House of the said Jefferson, Given under our hands this 2nd day of May 1825Th: J. RandolphMartin DawsonTo Robin Polly and Henry, colored persons who have sued in forma pauperis in the superior court of law for the county of WytheYou will take notice that on the  2nd day of  May at the house of Thomas Jefferson in the county of Albemarle I will take the deposition of the said Thomas Jefferson, to be read as evidence on the trial of a suit depending in the superior court of law holden for the county of Wythe, wherein you are plaintiffs and I am defendantJacob KingApril 13th. 1825 day came before me a justice of the peace for the Sd county Thos P Johnston and made Oath that On the 18th day of this Inst he did serve the persons mentioned in this notice with a true coppy of the sameApril the 19th 1825John Johnston